DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 12-14 and 16-19 are pending in the instant application.  
3.	Upon further consideration, the restriction requirement mailed January 26, 2021 is withdrawn and all claims are rejoined.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yong Zhao on March 16, 2022.

The application has been amended as follows: 

Claim 18:	DELETE “any of” in line 1
Claim 19:	DELETE “wherein the cancer is a cancer of the colon” and REPLACE 	with “wherein the cancer is selected from a cancer of the colon” in lines 1-2

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: The instantly claimed inventions are novel and non-obvious over the prior art. The closest prior art is US 9,073,895 which does not teach the claimed compounds and methods of using the same. This reference does not encompass the scope of the instantly claimed products and methods comprising the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
6. 	Claims 12-14 and 16-19 (renumbered 1-7) are allowed.  
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316. The examiner can normally be reached on Monday thru Thursday 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626